Citation Nr: 0727525	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for Arnold-Chiari 
Malformation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had active service from November 1971 to November 
1974.

This matter initially came before the Board from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied his 
claim for service connection for Arnold-Chiari Malformation.  
After the veteran appealed, the Board denied the claim in 
January 2005, but in July 2006 the Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
decision pursuant to a July 2006 Joint Motion.

Based on the instructions in the Joint Motion, the claim was 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC, in October 2006.  The case was returned to 
the Board, but must be again REMANDED to the RO via the AMC.  
VA will notify the appellant if further action is required.


REMAND

As part of the prior remand, it was to be clarified whether 
appellant desired a hearing, and if so, of what type.  That 
does not appear to have been accomplished.  Appellant's 
representative, in an informal hearing presentation after the 
matter was returned to the Board indicated that the veteran 
wanted a Travel Board hearing at the RO.  A clarification 
letter from the Board to the veteran confirmed this desire.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board 
hearing in accordance with applicable 
procedures.  Appellant and his 
representative should be informed of the 
time and place to report.  Thereafter the 
case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



